Citation Nr: 0423864	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant had active service with the Philippine Army, 
including recognized guerilla service in the service of the 
Armed Forces of the United States, from September 16, 1942 to 
May 26, 1945.  The Board notes that the appellant  petitioned 
the Secretary of the United States Department of the Army to 
have his service dates changed, but to date there has been no 
change of record in the appellant's recognized service dates 
with the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
find that the appellant had submitted new and material 
evidence to reopen his previously denied claim of entitlement 
to service connection for arteriosclerotic heart disease.  
This matter was originally before the Board on the 
appellant's most recent appeal in July 1998, when the Board 
affirmed the RO's decision by finding that the appellant  had 
not submitted new and material evidence to reopen his claim.  
The appellant  appealed that decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) and in a June 1999 
Order, the Court vacated the Board's decision and remanded 
the matter in order for further action consistent with the 
recent holding of the Federal Circuit Court of Appeals in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In accordance with the Court's order, the Board reviewed the 
appellant's claim in light of the holding in Hodge, and 
rendered a new decision in August 2000.  The appellant again 
appealed the Board's decision.  In June 2001, the Court 
vacated the Board's August 2000 decision which found that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
arteriosclerotic heart disease, and remanded the matter for 
consideration under the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].

In accordance with the Court's order, the Board reviewed the 
appellant's claim in light of the VCAA, and rendered a new 
decision in May 2002.  The appellant gave notice of appeal of 
the May 2002 Board decision to the Court.  In January 2003, 
the appellant through counsel filed a brief in which he 
advanced several arguments.  
In March 2003, the Secretary of VA filed a brief in which he 
urged the Court to vacate and remand the May 2002 decision 
for failure of the Board to present sufficient reasons or 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the appellant's claim pursuant to 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  By Order dated April 6, 2004, the 
Court vacated the Board's decision and remanded the matter to 
the Board for readjudication consistent with the Order.  The 
Court decided that "the Board failed to discuss the 
requirement that VA, in providing notice to the appellant of 
the information and evidence necessary to substantiate his 
claim, must indicate which portion of any such information or 
evidence is to be provided by which party."  The Court 
decided further that "the Board failed to discuss whether 
any document in the record, including the Statement of the 
Case (SOC) and the Supplemental SOC to which the BVA 
referred, satisfied or could have satisfied that 
requirement."  Accordingly, this matter comes back before 
the Board.  

In response to a letter received by the Board from the 
appellant on July 15, 2004, this appeal has been advanced on 
the docket because of the veteran's age.  See Board of 
Veterans' Appeals:  Speeding Appellate Review for Aging 
Veterans, 68 Fed. Reg. 53682 (September 12, 2003) (to be 
codified at 38 C.F.R. § 20.900(c)).

The Board notes that, in various items of correspondence, the 
appellant appears to have raised issues relating to the 
presence of clear and unmistakable error in prior rating 
decisions of August 1975 and June 1981.  Inasmuch as those 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They, 
however, are referred to the RO for clarification and if 
necessary, appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Court's Order, the appellant must be provided 
with notice of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties under the VCAA, and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to his claim for service connection for 
arteriosclerotic heart disease, including which portion of 
the information and evidence is to be provided by the 
appellant and which portion VA will attempt to obtain on 
behalf of the appellant.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  The Board must remand the 
matter to the RO via the AMC to cure the procedural defect of 
improper notice of the VCAA.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Provide written notice to the 
appellant and his representative of VA's 
duties under the VCAA, as well as the 
delegation of responsibility between VA 
and the appellant in procuring the 
evidence necessary to substantiate his 
application to reopen the claim of 
entitlement to service connection for 
arteriosclerotic heart disease, including 
which portion of the information and 
evidence is to be provided by him and 
which portion VA would attempt to obtain 
on behalf of the appellant in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  
The appellant and his representative 
should be afforded the appropriate period 
of time for response to all written 
notice and development as required by VA 
law.     

2.  Thereafter, the appellant's claim 
should be readjudicated to include 
consideration of all evidence added to 
the claims file since the June 1997 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to cure a procedural defect.    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




